Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tracy Margo Cook appeals the district court’s order denying her motion for reconsideration. We have reviewed the record and find no reversible error. Although the district court denied the motion on the merits, the court did not have jurisdiction because the case had been transferred to and docketed in another federal court. See TechnoSteel, LLC v. Beers Constr. Co., 271 F.3d 151, 157 (4th Cir.2001). Accordingly, we affirm the denial of relief on that basis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.